DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12 February 2021 is acknowledged.  The traversal is on the ground(s) that consideration of all claims would not be an undue burden to the Examiner.  This is not found persuasive because the apparatus has a significantly different scope than the method and would require separate analysis and/or search of the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “in a state of being closed” in lines 6-7 is unclear.  The limitation can be interpreted as stating that the ports are “closed” or “in process of being closed but still somewhat open.”  For the purpose of examination, the limitation is interpreted as --closed--.
Claim 1 recites the limitation "the inactivation amount" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the average integrated illuminance" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 1, it is unclear how “the inactivation amount” is determined as the claim does not require that the step of “floating microorganisms” of inputting a known or predetermined amount of microorganisms into the container or otherwise determining the original amount of microorganisms in the container.
Claim 5 recites the limitation "the respective illuminances" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 8,828,714; hereinafter “Nishikawa”) in view of Ryan et al. (“Inactivation of Airborne Microorganisms Using Novel Ultraviolet Radiation Sources in Reflective Flow-Through Control Devices,” Aerosol Science and Technology, 44:541-550, 2010; hereinafter “Ryan”).
In regard to claims 1-6, Nishikawa discloses an evaluation method comprising floating microorganisms (via injection; see col. 8, lines 15-19) in the air inside a processing container (container 8) having an intake port (injection port 5) and an exhaust port (sampling tube 3); irradiating the microorganisms floating in the air inside the processing container with ions 7 (see col. 8, lines 19-22); recovering the microorganisms (see col. 8, lines 22-24); measuring the amount of the microorganisms that have been recovered (see col. 8, lines 25-57); and evaluating the inactivation amount of the 
Nishikawa is silent in regard to irradiating the microorganisms with ultraviolet rays and evaluating an inactivation amount of the microorganisms with respect to the average integrated illuminance.  Nishikawa does not explicitly disclose wherein the intake port and the exhaust port are in a state of being closed during irradiation of the microorganisms.  However, it is viewed that the ports are necessarily closed, or it would have been obvious for one of ordinary skill in the art to have closed the intake and exhaust ports during irradiation for safety and accuracy of the evaluation method as Nishikawa discloses that a predetermined amount of microorganisms is injected into the container.  See col. 8, lines 42-48.  Therefore, the container being closed during operation would necessarily be a requirement for the accuracy of the evaluation method as it would prevent escape of the microorganisms and/or entry of further contamination.  Nishikawa is silent in regard to using air which does not contain microorganisms in a volume larger than the processing container to discharge and recover the microorganisms.
Ryan discloses an evaluation method for determining the effectiveness of ultraviolet rays on the sterilization of microorganisms using a flow-through test system.  See the background section.  Additionally, Ryan teaches that the average fluence (i.e. average illuminance) that microorganisms experience while passing through the device is determined by combining the fluence rate and airflow models (which would inherently contain the irradiation time of the ultraviolet rays on the microorganisms).  Integrating the spatial fluence rate over the paths of the microorganisms determined the fluence.  Averaging over a set of paths gave the average fluence experienced by the microorganisms.  The average fluence (i.e. the average integrated illuminance) and the inactivation rate of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the use of ultraviolet radiation evaluation of Ryan for the ion irradiation in a batch-type evaluation method of Nishikawa for the purpose of evaluating ultraviolet irradiation in a batch-type apparatus such that the sterilizing performance of ultraviolet irradiation can be determined absent of an airflow rate.  Further, it would have been obvious to one of ordinary skill in the art to have used filtered air as disclosed by Ryan for moving the microorganism-containing air through the container after irradiation and in a volume larger than the container for the purpose of removing the entirety of the microorganism population from the container such that an accurate determination of sterilizing performance can be determined from the collected amount of microorganisms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774